DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 9-18, 20-24 are pending.
It is noted that the status identifier for claim 9 is listed as “(add back)”.  Further, claim 9 is not listed as being canceled in the applicant’s remarks of 2/22/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Medler on 3/10/2021.
The application has been amended as follows: 
In the claims:
Replace claim 9 with:
--9. The side-gate nozzle assembly of claim 1, wherein the nozzle body outlet ends at the bottom wall of the slot.--



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed invention in light of the recent amended changes and further in light of applicant’s arguments.  The independent claims have been amended with further features regarding the structure including the heater being coupled to the nozzle body, the arrangement of the slot and having the side walls and bottom wall and how this corresponds with the load component that is received within and the side gate tip assembly now specifically including support surface that is perpendicular to the pair of side walls of the slot and in operation of how the load component outlet is located to press the support surface of the side gate assembly against a bearing surface of the cavity insert.  
The additional specific structural features and arrangement are noted and the prior art references including Tabassi, Catoen, and the KR references fails to teach the specific additional features.  The primary reference of Tabassi US 8932046 having load components that are not located within a slot and instead are attached to the bottom of the nozzle body and with an additional biasing element 249b that is placed between respective load components 220 to bias the side gate assemblies 244 towards the cavity inserts 104.  This is a different structures of the elements and different arrangement.  The KR 20130139505 reference also fails to teach this feature and similar to the arrangement in Tabassi.  The Catoen US 7794228 reference teaches of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744